716 So.2d 351 (1998)
Mario D. ALMANZA, Appellant,
v.
The STATE of Florida, Appellee.
No. 97-1834.
District Court of Appeal of Florida, Third District.
September 2, 1998.
Bennett H. Brummer, Public Defender, and Donald Tunnage, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Fredericka Sands, Assistant Attorney General, for appellee.
Before LEVY, FLETCHER and SORONDO, JJ.
PER CURIAM.
Mario D. Almanza, defendant, appeals his sentence as a violent career criminal on his conviction for the crime of burglary. He challenges the constitutionality of the "Officer Evelyn Gort and All Fallen Officers Career Criminal Act of 1995," Chapter 95-182, Laws of Florida as being in violation of the single subject rule of the Florida Constitution.
This court addressed this issue in Higgs v. State, 695 So.2d 872 (Fla. 3d DCA 1997) and held that the statute in question is not violative of Florida's Constitution. Since then the Second District Court of Appeal decided Thompson v. State, 708 So.2d 315 (Fla. 2d DCA 1998), holding that the statute in question *352 is in violation of Article III, section 6 of the Florida Constitution, the single subject rule.
We affirm the defendant's sentence and certify direct conflict with Thompson.